Case 20-00197-als7   Doc 19   Filed 04/24/20 Entered 04/24/20 07:58:46   Desc Main
                              Document     Page 1 of 9
Case 20-00197-als7   Doc 19   Filed 04/24/20 Entered 04/24/20 07:58:46   Desc Main
                              Document     Page 2 of 9




                                                                    4/23/2020
Case 20-00197-als7   Doc 19   Filed 04/24/20 Entered 04/24/20 07:58:46   Desc Main
                              Document     Page 3 of 9
Case 20-00197-als7   Doc 19   Filed 04/24/20 Entered 04/24/20 07:58:46   Desc Main
                              Document     Page 4 of 9
Case 20-00197-als7   Doc 19   Filed 04/24/20 Entered 04/24/20 07:58:46   Desc Main
                              Document     Page 5 of 9
Case 20-00197-als7   Doc 19   Filed 04/24/20 Entered 04/24/20 07:58:46    Desc Main
                              Document     Page 6 of 9




                                                              4/23/2020
Case 20-00197-als7   Doc 19   Filed 04/24/20 Entered 04/24/20 07:58:46   Desc Main
                              Document     Page 7 of 9
Case 20-00197-als7   Doc 19   Filed 04/24/20 Entered 04/24/20 07:58:46   Desc Main
                              Document     Page 8 of 9
Case 20-00197-als7   Doc 19   Filed 04/24/20 Entered 04/24/20 07:58:46   Desc Main
                              Document     Page 9 of 9
